    Case 3:19-cv-01305-MEM-SES Document 83 Filed 04/16/21 Page 1 of 4




                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

HESHAM ISMAIL,                        :

                Plaintiff             :   CIVIL ACTION NO. 3:19-1305

       v.                             :        (JUDGE MANNION)

MCDERMOTT INTERNATIONAL,              :
INC., f/n/a CB&I, et al.,
                                      :
                Defendants
                                      :

                                ORDER
     Pending before the court is the report of Magistrate Judge Susan E.

Schwab which recommends that defendant McDermott’s partial motion to

dismiss and defendant Neff’s and defendant Honeywell’s motions to dismiss

the plaintiff’s amended complaint be granted. (Doc. 76). Specifically, Judge

Schwab recommends that (1) plaintiff’s claims under 18 U.S.C. §1001 be

dismissed as to all defendants with prejudice; (2) plaintiff’s §1981 claims

against defendant McDermott be dismissed with prejudice; (3) plaintiff’s

claims against defendant Neff be dismissed with prejudice and that

defendant Neff be dismissed as a defendant from this action; (4) plaintiff’s

Title VII claims against the Honeywell defendants be dismissed with

prejudice and plaintiff’s §1981 claims against the Honeywell defendants be

dismissed with leave to amend; and (5) plaintiff be granted leave to file a
     Case 3:19-cv-01305-MEM-SES Document 83 Filed 04/16/21 Page 2 of 4




second amended complaint as to his §1981 claims against the Honeywell

defendants and that plaintiff include his Title VII claims against defendant

McDermott in the second amended complaint. No objections have been filed

to Judge Schwab’s report.

      Where no objection is made to a report and recommendation, the court

should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.”

Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co.

v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing

Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges

should give some review to every report and recommendation)).

Nevertheless, whether timely objections are made or not, the district court

may accept, not accept, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. 28 U.S.C. §636(b)(1);

Local Rule 72.31.

      Upon review, the court finds no clear error of record with respect to

Judge Schwab’s recommendations. Moreover, the court agrees with the

sound reasoning which led Judge Schwab to her conclusions.




                                      -2-
Case 3:19-cv-01305-MEM-SES Document 83 Filed 04/16/21 Page 3 of 4




NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

(1) The report and recommendation of Judge Schwab (Doc. 76) is

   ADOPTED IN ITS ENTIRETY as the opinion of the court.

(2) The plaintiff’s claims under 18 U.S.C. §1001 are DISMISSED as to

   all defendants with prejudice.

(3) The plaintiff’s §1981 claims against defendant McDermott are

   DISMISSED with prejudice.

(4) The plaintiff’s claims against defendant Neff are DISMISSED with

   prejudice and defendant Neff is DISMISSED AS A DEFENDANT

   from this action.

(5) The plaintiff’s Title VII claims against the Honeywell defendants are

   DISMISSED with prejudice.

(6) The plaintiff’s §1981 claims against the Honeywell defendants are

   DISMISSED WITH LEAVE TO AMEND.

(7) The plaintiff shall file a second amended complaint on or before

   April 30, 2021 as to his §1981 claims against the Honeywell

   defendants and as to his Title VII claims against defendant

   McDermott.




                               -3-
       Case 3:19-cv-01305-MEM-SES Document 83 Filed 04/16/21 Page 4 of 4




        (8) The instant action is REMANDED to Judge Schwab for all further

             pre-trial proceedings.




                                      s/ Malachy E. Mannion
                                      MALACHY E. MANNION
                                      United States District Court Judge

DATE: April 16, 2021
19-1305-02




                                      -4-
